Hall, J.
The defendants pleaded the judgment of .the Supreme Court, in the case of Fretwell v. Laffoon, in their answers as res adjudícala. Such judgment is res adjudicaba as to all matters therein decided and as to dll other questions which could have been raised by the motion for new trial in said case. Pomeroy v. Benton, 77 Mo. 79; Chouteau v. Gibson, 76 Mo. 38. Thq grounds set forth in the motion for a new trial in that case are also alleged in the petition in this case. It is true, however, that in the petition in this case it is averred that the original answer of Laffoon, as garnishee, was .prepared for him by one of Fretwell’s attorneys, whereas, in the motion for a new trial in that case there was no such averment. But such fact could have been alleged in said motion as a reason in support thereof, *264and every fact set out in the petition in this case as a ground of relief, that was not averred in the motion for a new trial in that case, could have been so averred. We must, therefore, hold that the judgment of the Supreme Court is res adjudieata as to all the questions in this case. The judgment, the collection of which is sought to be enjoined, was rendered in compliance with a mandate of the Supreme Court, and its collection cannot be enjoined on any ground or for any reason that was or could have been presented to the court in the proceeding in which the mandate was issued.
Judgment is affirmed.
Ellison, J., concurs; Philips} P. J., dissents.